Citation Nr: 0324281	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including as a result of exposure to ionizing radiation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disease process 
manifested by blackouts and dizziness, including as a result 
of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1950 and from August 1960 to August 1966.  The 
veteran also had an intervening, but unverified, period of 
service between February 1950 and August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied the veteran's claim for service connection for 
a skin disability, including as a result of exposure to 
ionizing radiation.  This matter also comes before the Board 
on appeal from an April 2001 RO decision that denied the 
veteran's application to reopen a claim of service connection 
for blackouts and dizziness, including as a result of 
exposure to ionizing radiation, which claim had been 
previously denied by the Board in an August 1996 decision.  
See 38 U.S.C.A. § 7104 (West 2002).

REMAND

As to the claim of service connection for a skin disability, 
including as a result of exposure to ionizing radiation, a 
review of the record on appeal shows that the veteran, in an 
August 1994 VA Form 9, Appeal to Board of Veterans' Appeals, 
which acted as his notice of disagreement to the RO's August 
1994 decision that denied service connection for a skin 
disability, requested a hearing before a Veterans Law Judge 
at the local VA Office.  The record on appeal also does not 
show that the veteran was ever scheduled for a hearing before 
a Veterans Law Judge or that this hearing request was 
withdrawn in either a writing filed by the veteran or his 
representative or via testimony at any of the personal 
hearings the veteran testified at the RO as to other issues.  
Accordingly, a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2002).  

As to the application to reopen the claim of service 
connection for blackouts and dizziness, including as a result 
of exposure to ionizing radiation, adjudication of this issue 
is stayed pending resolution of the veteran's hearing 
request.  38 C.F.R. § 19.9 (2002).

To ensure compliance with due process requirements, the 
appeal is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local VA 
Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


